ORDER
The Director of the Office of Attorney Ethics and VICTOR J. CAOLA of TOMS RIVER, who was admitted to the bar of this State in 1980 and who is the subject of attorney disciplinary proceedings pending before the Court, having agreed that VICTOR J. CAOLA currently lacks the capacity to practice law and is unable to assist counsel in the defense of the ethics proceedings;
And the Director of the Office of Attorney Ethics and VICTOR J. CAOLA having consented to the transfer of respondent to disability inactive status pursuant to Rule 1:20-12(e);
And good cause appearing;
It is ORDERED that VICTOR J. CAOLA is hereby transferred to disability inactive status pursuant to Rule 1:20-12(e), effective immediately, and until the further Order of the Court; and it is further
ORDERED that the Order to Show Cause issued by the Court in respect of the Disciplinary Review Board decision in DRB 05-338, 05-339, and 05-340, is hereby stayed pending the further Order of the Court; and it is further
ORDERED that within sixty days after the filing date of this Order, counsel for VICTOR J. CAOLA shall report to the Court and to the Office of Attorney Ethics on respondent’s medical condition; and it is further
ORDERED that VICTOR J. CAOLA be restrained and enjoined from practicing law during the period he is on disability inactive status and that he comply with Rule 1:20-20.